AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 ofl~7



                                    UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November l, 1987)


                       Edgar Rosas-Marquez                                       Case Number: 2:19-mj-11980

                                                                                 Michael Anthony Hernandez
                                                                                 Defendant's Attorney


REGISTRATION NO. 93397298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                        DEC 3 0 2019
                                              -----=----------------------+----
 •   was found guilty to count(s)
     after a plea of not guilty.                                     , 8Y
     Accordingly, the defendant is adjudged guilty of such count(s), wliicl'fliivomnlrefultmihffl~~IJ:e(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - -
•     Count(s)
                  -----------------
                                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term        :1/
                              ~IME SERVED                                   • ________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
~ Court recommends defendant be deported/removed with relative,.,\unD 011t\0~ };.lY~us.\Ytwg.Qcharged in case
     \CIYY\ )\\C\---19:                   .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 30, 2019
                                                                         Date of Imposition of Sentence
           \\\\\t'<\\L\
            ('\ .       !'Milli
                        ~,\./ . .·
Received          "~ \                        ·
             DUSM




Clerk's Office Copy                                                                                                        2:19-mj-11980
